446 F.2d 54
UNITED STATES of America, Plaintiff-Appellee,v.Fernando MACIAS, Defendant-Appellant.
No. 71-1724 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
July 13, 1971.

Appeal from the United States District Court for the Western District of Texas; Ernest Guinn, District Judge.
Sam Sparks, El Paso, Tex., court appointed, for defendant-appellant.
Seagal V. Wheatley, U. S. Atty., Ralph E. Harris, El Paso, Tex., for plaintiff-appellee.
Before COLEMAN, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:


1
On January 4, 1971, we remanded this case for an evidentiary hearing to determine whether Fernando Macias had been denied effective assistance of counsel when convicted of the unlawful sale of heroin [United States v. Macias, 435 F. 2d 1294 (1971)].


2
The hearing was held, with adverse results to Macias. He again appeals. We affirm.


3
The record clearly supports the findings and conclusions of the District Court. Indeed, candor compelled appellate counsel for Macias to concede this in the brief he filed with this Court. Due fidelity to the Court and the client forbade any other course.

The judgment of the District Court is

4
Affirmed.



Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I